DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of 17/685,681
A method, performed by an audio signal processing device, for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receiving playback control metadata comprising room model metadata; decoding the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, a position of the channel audio signal, and whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 1 of 10255027
A method, performed by an audio signal processing device, for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals; receiving playback control metadata comprising local setup information; decoding the encoded signal to obtain the plurality of audio object signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position, gain, and whether to apply head tracking information to the audio object signal; wherein the local setup information comprises listener specific characteristics including head orientation information; wherein, when the rendering metadata indicates, for an audio object signal, not to apply head tracking information to the audio object signal, generating the binaural rendering comprises, for the audio object signal, ignoring the head orientation information; and wherein, when the rendering metadata indicates, for an audio object signal, to apply head tracking information to the audio object signal, generating the binaural rendering comprises, for the audio object signal, applying the head orientation information to the audio object signal.
Claim 2 of 17/685,681
An audio signal processing device for generating a binaural rendering of digital audio content for playback through headphones, the audio signal processing device comprising one or more processors to: receive an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receive playback control metadata comprising room model metadata; decode the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generate the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, a position of the channel audio signal, and whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 2 of 10255027
An audio signal processing device for generating a binaural rendering of digital audio content for playback through headphones, the audio signal processing device comprising one or more processors to: receive an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals; receive playback control metadata comprising local setup information; decode the encoded signal to obtain the plurality of audio object signals; and generate the binaural rendering of the digital audio content in response to the plurality of audio object signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position, gain, and whether to apply head tracking information to the audio object signal; wherein the local setup information comprises listener specific characteristics including head orientation information; wherein, when the rendering metadata indicates, for an audio object signal, not to apply head tracking information to the audio object signal, generating the binaural rendering comprises, for the audio object signal, ignoring the head orientation information; and wherein, when the rendering metadata indicates, for an audio object signal, to apply head tracking information to the audio object signal, generating the binaural rendering comprises, for the audio object signal, applying the head orientation information to the audio object signal.
Claim 3 of 17/685,681
A non-transitory computer readable storage medium comprising a sequence of instructions, which, when executed by an audio signal processing device, cause the audio signal processing device to perform a method for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receiving playback control metadata comprising room model metadata; decoding the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, a position of the channel audio signal, and whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 3 of 10255027
A non-transitory computer readable storage medium comprising a sequence of instructions, which, when executed by an audio signal processing device, cause the audio signal processing device to perform a method for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals; receiving playback control metadata comprising local setup information; decoding the encoded signal to obtain the plurality of audio object signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position, gain, and whether to apply head tracking information to the audio object signal; wherein the local setup information comprises listener specific characteristics including head orientation information; wherein, when the rendering metadata indicates, for an audio object signal, not to apply head tracking information to the audio object signal, generating the binaural rendering comprises, for the audio object signal, ignoring the head orientation information; and wherein, when the rendering metadata indicates, for an audio object signal, to apply head tracking information to the audio object signal, generating the binaural rendering comprises, for the audio object signal, applying the head orientation information to the audio object signal.


Claims 1-3 (of application number 17/685,681 hereinafter referred to as ‘681) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10255027 (hereinafter referred to as ‘027). 
Claims 1-3 of ‘681 are a broader recitation of the same invention claimed in claims 1-3 of ‘027. Therefore, ‘027 claims 1-3 are encompassed by ‘681 claims 1-3.

Claim 1 of 17/685,681
A method, performed by an audio signal processing device, for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receiving playback control metadata comprising room model metadata; decoding the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, a position of the channel audio signal, and whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 1 of 10503461
A method, performed by an audio signal processing device, for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals; receiving playback control metadata comprising local setup information; decoding the encoded signal to obtain the plurality of audio object signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position, gain, and whether to remap the audio object signal in response to screen size information; wherein the local setup information comprises local screen size information; wherein, when the rendering metadata indicates, for an audio object signal, not to remap the audio object signal in response to screen size information, generating the binaural rendering of the digital audio content comprises, for the audio object signal, ignoring the local screen size information; and wherein, when the rendering metadata indicates, for an audio object signal, to remap the audio object signal in response to screen size information, generating the binaural rendering of the digital audio content comprises, for the audio object signal, remapping the audio object signal in response to the local screen size information.
Claim 2 of 17/685,681
An audio signal processing device for generating a binaural rendering of digital audio content for playback through headphones, the audio signal processing device comprising one or more processors to: receive an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receive playback control metadata comprising room model metadata; decode the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generate the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, a position of the channel audio signal, and whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 2 of 10503461
An audio signal processing device for generating a binaural rendering of digital audio content for playback through headphones, the audio signal processing device comprising one or more processors to: receive an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals; receive playback control metadata comprising local setup information; decode the encoded signal to obtain the plurality of audio object signals; and generate the binaural rendering of the digital audio content in response to the plurality of audio object signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position, gain, and whether to remap the audio object signal in response to screen size information; wherein the local setup information comprises local screen size information; wherein, when the rendering metadata indicates, for an audio object signal, not to remap the audio object signal in response to screen size information, generating the binaural rendering of the digital audio content comprises, for the audio object signal, ignoring the local screen size information; and wherein, when the rendering metadata indicates, for an audio object signal, to remap the audio object signal in response to screen size information, generating the binaural rendering of the digital audio content comprises, for the audio object signal, remapping the audio object signal in response to the local screen size information.
Claim 3 of 17/685,681
A non-transitory computer readable storage medium comprising a sequence of instructions, which, when executed by an audio signal processing device, cause the audio signal processing device to perform a method for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receiving playback control metadata comprising room model metadata; decoding the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, a position of the channel audio signal, and whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 3 of 10503461
A non-transitory computer readable storage medium comprising a sequence of instructions, which, when executed by an audio signal processing device, cause the audio signal processing device to perform a method for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals; receiving playback control metadata comprising local setup information; decoding the encoded signal to obtain the plurality of audio object signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position, gain, and whether to remap the audio object signal in response to screen size information; wherein the local setup information comprises local screen size information; wherein, when the rendering metadata indicates, for an audio object signal, not to remap the audio object signal in response to screen size information, generating the binaural rendering of the digital audio content comprises, for the audio object signal, ignoring the local screen size information; and wherein, when the rendering metadata indicates, for an audio object signal, to remap the audio object signal in response to screen size information, generating the binaural rendering of the digital audio content comprises, for the audio object signal, remapping the audio object signal in response to the local screen size information.


Claims 1-3 (of application number 17/685,681 hereinafter referred to as ‘681) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10503461 (hereinafter referred to as ‘461). 
Claims 1-3 of ‘681 are a broader recitation of the same invention claimed in claims 1-3 of ‘461. Therefore, ‘461 claims 1-3 are encompassed by ‘681 claims 1-3.

Claim 1 of 17/685,681
A method, performed by an audio signal processing device, for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receiving playback control metadata comprising room model metadata; decoding the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, a position of the channel audio signal, and whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 1 of 10838684
A method, performed by an audio signal processing device, for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receiving playback control metadata comprising room model metadata; decoding the encoded signal to obtain the plurality of audio object signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals, the channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 2 of 17/685,681
An audio signal processing device for generating a binaural rendering of digital audio content for playback through headphones, the audio signal processing device comprising one or more processors to: receive an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receive playback control metadata comprising room model metadata; decode the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generate the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, a position of the channel audio signal, and whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 7 of 10838684
An audio signal processing device for generating a binaural rendering of digital audio content for playback through headphones, the audio signal processing device comprising one or more processors to: receive an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receive playback control metadata comprising room model metadata; decode the encoded signal to obtain the plurality of audio object signals; and generate the binaural rendering of the digital audio content in response to the plurality of audio object signals, the channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 3 of 17/685,681
A non-transitory computer readable storage medium comprising a sequence of instructions, which, when executed by an audio signal processing device, cause the audio signal processing device to perform a method for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receiving playback control metadata comprising room model metadata; decoding the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, a position of the channel audio signal, and whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 8 of 10838684
A non-transitory computer readable storage medium comprising a sequence of instructions, which, when executed by an audio signal processing device, cause the audio signal processing device to perform a method for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receiving playback control metadata comprising room model metadata; decoding the encoded signal to obtain the plurality of audio object signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals, the channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.


Claims 1-3 (of application number 17/685,681 hereinafter referred to as ‘681) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10838684 (hereinafter referred to as ‘684). 
Claims 1-3 of ‘681 are obvious various wordings of claims 1-3 of ‘684.

Claim 1 of 17/685,681
A method, performed by an audio signal processing device, for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receiving playback control metadata comprising room model metadata; decoding the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, a position of the channel audio signal, and whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 1 of 11269586
A method, performed by an audio signal processing device, for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receiving playback control metadata comprising room model metadata, wherein the room model metadata comprises a frequency dependent reverberation time; decoding the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 2 of 17/685,681
An audio signal processing device for generating a binaural rendering of digital audio content for playback through headphones, the audio signal processing device comprising one or more processors to: receive an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receive playback control metadata comprising room model metadata; decode the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generate the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, a position of the channel audio signal, and whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 2 of 11269586
An audio signal processing device for generating a binaural rendering of digital audio content for playback through headphones, the audio signal processing device comprising one or more processors to: receive an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receive playback control metadata comprising room model metadata, wherein the room model metadata comprises a frequency dependent reverberation time; decode the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generate the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 3 of 17/685,681
A non-transitory computer readable storage medium comprising a sequence of instructions, which, when executed by an audio signal processing device, cause the audio signal processing device to perform a method for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receiving playback control metadata comprising room model metadata; decoding the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, a position of the channel audio signal, and whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.
Claim 3 of 11269586
A non-transitory computer readable storage medium comprising a sequence of instructions, which, when executed by an audio signal processing device, cause the audio signal processing device to perform a method for generating a binaural rendering of digital audio content for playback through headphones, the method comprising: receiving an encoded signal comprising the digital audio content and rendering metadata, wherein the digital audio content comprises a plurality of audio object signals and channel audio signals; receiving playback control metadata comprising room model metadata, wherein the room model metadata comprises a frequency dependent reverberation time; decoding the encoded signal to obtain the plurality of audio object signals and channel audio signals; and generating the binaural rendering of the digital audio content in response to the plurality of audio object signals and channel audio signals, the rendering metadata, and the playback control metadata; wherein the rendering metadata indicates, for each audio object signal, position and gain, and, for each channel audio signal, whether to use stereo instead of binaural rendering for the channel audio signal; wherein, when the rendering metadata indicates, for a channel audio signal, to use stereo rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a stereo rendering of the channel audio signal; and wherein, when the rendering metadata indicates, for a channel audio signal, to use binaural rendering for the channel audio signal, generating the binaural rendering of the digital audio content comprises, for the channel audio signal, generating a binaural rendering of the channel audio signal.


Claims 1-3 (of application number 17/685,681 hereinafter referred to as ‘681) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11269586 (hereinafter referred to as ‘586). 
Claims 1-3 of ‘681 are obvious various wordings of claims 1-3 of ‘586.

Claims 1-3 will be allowable if double patenting rejection is overcome.

Contact 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651              				9/28/2022